IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: ADOPTION OF Z.T., A MINOR          : No. 512 WAL 2014
                                          :
                                          :
PETITION OF: M.T., BIOLOGICAL             : Petition for Allowance of Appeal from the
FATHER                                    : Order of the Superior Court


                                       ORDER


PER CURIAM

      AND NOW, this 12th day of December, 2014, the Petition for Allowance of

Appeal; and Mother and adoptive Father's request to remand to trial court for an award

of counsel fees is DENIED.